By the Court.
We see no error in the order. The *439directors were bound to pay the costs by themselves incurred, as there was no other source from which they could be made. Before instituting the proceeding they should have seen that there was a fund for payment of costs, if they did not expect to pay them out of their own pockets. Whether they can reimburse themselves, by recourse upon the stockholders, or otherwise, is a matter with which we now have no concern. This is not a case where judgment for costs was recovered against trustees. They were merely ordered to pay their own costs. They were bound to pay the master, equally as they wTere bound to pay their attorney in the case.

Motion overruled.